Filed 1/24/22 McNenny v. City of Los Angeles CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 KATHERINE MCNENNY,                                                    B304303

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. BS170257)
           v.

 CITY OF LOS ANGELES,

           Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Mitchell L. Beckloff, Judge. Affirmed.
      Katherine McNenny, in pro. per.; and Grant Beuchel for
Plaintiff and Appellant.
      Michael N. Feuer, City Attorney, Kathleen A. Kenealy,
Chief Deputy City Attorney, Scott Marcus and Blithe S. Bock,
Assistant City Attorneys, and Jonathan H. Eisenman, Deputy
City Attorney for Defendant and Respondent.
                  ____________________________
       This action follows the Skid Row Neighborhood Council
Formation Committee’s (Committee’s) unsuccessful attempt to
form a neighborhood council for the Skid Row area in Downtown
Los Angeles. The Committee describes Skid Row as “a
neighborhood in Downtown Los Angeles that has historically
been a place where low-income (and no-income) individuals can
find housing and supportive social services.” The City of
Los Angeles (the City) certified 2017 election results showing a
majority of voters voted against the formation of the Skid Row
Neighborhood Council. Appellant Katherine McNenny, a
member of the Committee, in propria persona, argues on appeal
that numerous irregularities occurred before, during, and after
the election.
       The dispositive issue is whether the trial court erred in
concluding that the Committee failed to show it was entitled to
the only relief it sought—a judicial determination reversing the
results of the election and ordering the City to form a Skid Row
Neighborhood Council. Appellant demonstrates no error in the
trial court’s conclusion. Therefore, we affirm the judgment in
favor of the City.

                        BACKGROUND
      The City’s Department of Neighborhood Empowerment was
created to “make government more responsive to local needs.”
(See L.A. County Charter, art. IX, § 900; see id., art. IX, § 901.)
The City’s charter provides: “Neighborhood councils shall include
representatives of the many diverse interests in communities and
shall have an advisory role on issues of concern to the
neighborhood.” (Id., art. IX, § 900.)
      In 2017, at the time of the challenged election,
section 22.819 of the Los Angeles Administrative Code provided



                                    2
in part: “A stakeholder within an existing certified Neighborhood
Council who desires forming a separate certified Neighborhood
Council within the boundaries of one or more existing certified
Neighborhood Councils shall submit a subdivision petition to the
Department of Neighborhood Empowerment (Department) on a
form approved by the Department.” (Former L.A. Admin. Code,
§ 22.819, subd. (a).) The same ordinance required the
Department to conduct an election within 90 days of the approval
of a subdivision petition. (Id., subd. (b).)
       The Committee, Jeff Page, a Skid Row resident and
committee member, and appellant McNenny (collectively referred
to as petitioners), then represented by counsel, “submitted a
petition to DONE [Department of Neighborhood Empowerment]
seeking assistance in creating a new Skid Row Neighborhood
Council in between the existing neighborhood councils of the
Downtown Los Angeles Neighborhood Council (DLANC) and
Historic Cultural Neighborhood Council (Historic). Petitioners’
petition required a vote under the Ordinance.”1
       “DONE conducted an election on April 6, 2017. The
election took place at physical polling locations as well as online.
The canvass of votes revealed Petitioners lost the election to
establish the Skid Row Neighborhood Council, with 826 ‘No’ votes
and 766 ‘Yes’ votes.” The makeup of the latter tallies was
581 online votes in favor of the neighborhood council and
807 votes against it, and 185 paper ballots in favor of the
formation of the neighborhood council and 19 votes against it.




      1 The quoted background facts are from the trial court’s
tentative opinion, which it later adopted as its final opinion.




                                    3
      “Petitioners thereafter filed three election challenges with
DONE, alleging that DLANC improperly interfered with the
election. On May 13, 2017, an election challenge panel conducted
a hearing to consider Petitioners[’] vote challenge[s]. The election
challenge panel upheld the election challenges and recommended
an independent investigation. Ultimately, DONE, through Liu
[DONE’s general manager], rejected the election challenge
panel[’]s recommendation and determined Petitioners’ election
challenges were without merit and certified the election results.”
According to petitioners, DONE certified the results on May 19,
2017.2
      DONE offered to assist petitioners in the next election.
Specifically, on May 19, 2017, it represented: “While the final
result of your election challenges determination does not result in
the formation of a Skid Row Neighborhood Council at this time,
this outcome does not mean a Skid Row Neighborhood Council
Subdivision Petition cannot be filed again the next time the
Department accepts applications. The current schedule to open
the application process for Neighborhood Council subdivision is
October 2018, but this timeline could change to later this year if
the 2018 Neighborhood Council elections are pushed to 2019. We
would be happy to work with you and the Skid Row
Neighborhood Council Forming Committee to file your
Subdivision Petition again.”
      “On July 19, 2017, petitioners filed their initial writ
petition.” Petitioners filed their fourth amended writ petition
October 17, 2019 without leave from the trial court. The trial


      2  Petitioners did not seek to enjoin the certification of the
election.




                                     4
court noted that although the fourth amended writ petition was
not properly filed, the court chose to consider it because the City
suffered no prejudice. Petitioners sought relief under Code of
Civil Procedure sections 1094.5 (administrative mandate) and
1085 (traditional mandate).
      In their petition, petitioners stated: “A New Election is not
an Appropriate Remedy.” (Boldface & underscoring omitted.)
Instead, petitioners requested the trial court order the formation
of a Skid Row neighborhood council. Petitioners stated, “[T]he
only appropriate remedy should be to grant the SRNC-FC its own
neighborhood council outright.” In its trial brief, petitioners
requested the trial court “order DONE to certify the election in
favor of” a Skid Row neighborhood council. Petitioners reiterated
that “the only appropriate remedy” would be a judicial order
creating a Skid Row neighborhood council.
      The trial court denied petitioners’ request for both
administrative and traditional mandate. The trial court
concluded: “Petitioners expressly state ‘ordering a new election is
not an appropriate remedy.’ ” “Instead, Petitioners desire a court
order declaring SRNCFC [the Committee] the winner of an
election. They argue ‘the only appropriate remedy should be to
grant SRNCFC its own neighborhood council outright.’ ” At the
hearing on the fourth amended petition, the trial court stated:
“The relief you request over and over again in your petition is not
that we hold another election” but that the court decide “by
judicial fiat” that “there is a neighborhood council . . . .”
Ultimately the court concluded that “there is just no relief I can
give you.”
      In its written order, the trial court explained: “Petitioners
have not provided any legal authority that would require or




                                    5
permit this court to change the results of an election based on
allege[d] procedural or technical problems with that election.
Petitioners expressly stated ‘a new election is not an appropriate
remedy’ here and that the only ‘appropriate remedy’ is to grant
SRNCFC ‘its own neighborhood council outright.’ ” “Petitioners
do not establish any entitlement to a traditional writ of
mandate.”
       Page, in propria persona, filed a premature notice of appeal
before the trial court entered judgment; 3 Page filed an opening
brief also in propria persona. McNenny, in propria persona, filed
a notice of cross-appeal from the judgment and adopted the
arguments in Page’s opening brief. Thereafter, McNenny and the
City informed this court that Page died. No personal
representative or successor of interest has moved to be
substituted for Page, and no successor has been otherwise
identified. (See Code Civ. Proc., §§ 377.31, 377.32.) For these
reasons, McNenny is the sole appellant; she filed her reply brief
in pro per. The City is the only respondent on appeal. 4



      3  Although sometimes an order denying a petition for writ
of mandate is an appealable order, that rule does not apply in
this case because the trial court’s minute order contemplated a
further judgment. (City of Calexico v. Bergeson (2021)
64 Cal.App.5th 180, 191–192.) The minute order states, “Counsel
for Respondent is to prepare a proposed judgment, serve on the
opposing parties for approval as to form, wait ten days after
service for any objections . . . .” We need not further address
whether Page’s notice of appeal was timely, because McNenny
timely appealed from the judgment.
      4In the trial court, petitioners named the City, DONE, the
Los Angeles City Council and Grayce Liu, the general manager



                                    6
                         DISCUSSION

1.    General Appellate Principles
       Although counsel represented McNenny at oral argument,
no counsel represented her on the appellate briefs. A pro per
appellant “is not entitled to special treatment and is required to
follow the rules.” (McComber v. Wells (1999) 72 Cal.App.4th 512,
523.) We review those rules to assist the parties in
understanding our reasoning herein.
       On appeal, the judgment or order challenged on appeal is
presumed to be correct. (Singman v. IMDB.com (2021)
72 Cal.App.5th 1150.) “ ‘All intendments and presumptions are
indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown.’ [Citations.]” (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564; see also Estate of Bonzi
(2013) 216 Cal.App.4th 1085, 1101.)
       An appellant must provide citations to the appellate record
directing the court to the supporting evidence for each factual
assertion contained in the appellant’s briefs. When an opening
brief fails to make appropriate references to the record to support
points urged on appeal, we may treat those points as waived or
forfeited. (See, e.g., Lonely Maiden Productions, LLC v.
GoldenTree Asset Management, LP (2011) 201 Cal.App.4th 368,
384.) “It is the appellant’s responsibility to support claims of
error with citation and authority; this court is not obligated to
perform that function on the appellant’s behalf.” (Keyes v. Bowen
(2010) 189 Cal.App.4th 647, 656.)



for DONE. The trial court concluded that the City is the “single
Respondent.”




                                    7
      Stated otherwise, an appellant has the burden to
demonstrate error based on sufficient legal argument supported
by citation to an adequate record.5 (Yield Dynamics, Inc. v. TEA
Systems Corp. (2007) 154 Cal.App.4th 547, 556–557.) Absent a
showing of justification, this court does not consider arguments
raised for the first time in a reply brief.6 (Save the Sunset Strip
Coalition v. City of West Hollywood (2001) 87 Cal.App.4th 1172,
1181, fn. 3.) Also, in presenting an argument, an appellant must
rely on authority that is citable. (See Cal. Rules of Court,
rule 8.1115.)




      5   On appeal, appellant relies heavily on the “non-
administrative record” without showing that any of the exhibits
in it is admissible. The trial court asked petitioners counsel,
“[W]hat is a non-administrative record?” The court asked how
any exhibit in the “non-administrative record” was authenticated.
Appellant’s trial counsel responded: “I was going to put on
witness testimony, Your Honor.” Trial counsel did not present
witness testimony and made no further effort to authenticate the
“non-administrative record.” In its written order, the trial court
excluded the “non-administrative record.” On appeal, appellant
does not argue the trial court erred in excluding the “non-
administrative record.” Because appellant does not argue or
demonstrate that the exhibits should have been admitted, we
do not consider this “non-administrative record.”
      6  We thus do not consider arguments appellant raises for
the first time in her reply brief, for example, appellant’s
argument that the trial court incorrectly believed appellant
rejected the election challenge review panel’s recommendation.




                                    8
2.    Petitioners Conceded that The Trial Court Could
      Deny its Petition for Administrative Relief
      On appeal, appellant argues that the trial court erred in
denying the Committee’s request for an administrative writ of
mandate. “Section 1094.5 of the Code of Civil Procedure governs
judicial review by administrative mandate of any final decision or
order rendered by an administrative agency.” (Wences v. City of
Los Angeles (2009) 177 Cal.App.4th 305, 313.) Petitioners’
request for the administrative writ of mandate was based
essentially on a pre-election e-mail campaign allegedly by a
neighborhood council whose area would have been reduced if the
Skid Row Neighborhood Council had been formed.7 Petitioners
successfully challenged the e-mail campaign before a panel of
election commissioners, but DONE overruled the Panel’s
recommendation for further investigation and certified the
election.8



      7  Petitioners’ three challenges were as follows: (1) use of
the City logo for campaign e-mail by opposing neighborhood
council; (2) improper endorsement by an opposing neighborhood
council; and (3) improper electioneering by a candidate.
      8  The Election Challenge Panel recommended that
“[w]ithin 60 days, there shall be an independent investigation to
determine if any laws were broken and how many votes were
affected; if the number of votes affected is greater than the vote
difference in the election, then the election result shall be
overturned. Within 90 days, if the election result is not changed
after the investigation above, then the election shall be held
again, without online voting.” DONE rejected this remedy,
finding that “redoing the election is not appropriate for these
challenges even if they were determined to be valid.”




                                    9
      We do not consider appellant’s arguments that the trial
court erred in denying the petition for administrative relief. In
the trial court, petitioners’ counsel conceded that the section
1094.5 petition should be denied. Petitioners’ counsel stated:
“[T]he administrative hearing is not really what’s at issue, your
honor. It’s more 1085 relief we’re requesting.” The court asked
petitioners’ counsel: “So you can agree I can . . . deny your 1094.5
claim?” Counsel responded, “I wouldn’t object to it.” The court
then stated, “The 1094.5 relief is denied.” Under these
circumstances, appellant cannot resurrect its abandoned 1094.5
challenge on appeal. (Daneshmand v. City of San Juan
Capistrano (2021) 60 Cal.App.5th 923, 936 [“ ‘ “[A]ppealing
parties must adhere to the theory (or theories) on which their
cases were tried.” ’ [Citation.]”.)

3.    Appellant Demonstrates No Error in Denying the
      Petition for Writ of Mandate
      “A writ of mandate may be issued by any court ‘to compel
the performance of an act which the law specially enjoins, as a
duty resulting from an office, trust, or station.’ (Code Civ. Proc.,
§ 1085, subd. (a).) The showing required to be entitled to
mandate is that the public agency has a clear, present, and
ministerial duty to afford the relief sought, and that the
petitioner has a clear, present, and beneficial right to
performance of that duty. [Citations.] An act is ‘ministerial’
when a public officer is required to perform it in a prescribed
manner when a given state of facts exists, in obedience to the
mandate of legal authority and without regard to his, her, or its
own opinion concerning the act’s propriety.” (Hudson v. County
of Los Angeles (2014) 232 Cal.App.4th 392, 408.)




                                    10
      “In reviewing the trial court’s ruling on a petition for a writ
of mandate, we ‘defer[ ] to a trial court’s factual determinations if
supported by substantial evidence,’ whereas the trial court’s
interpretation of a statute ‘is subject to de novo review.’
[Citation.]” (McGroarty v. Los Angeles Unified School Dist.
(2021) 61 Cal.App.5th 258, 266.) Where, however, an agency’s
interpretation of a statute regulating an agency’s “extent of its
power and responsibilities is entitled to a measure of respect.”
(Villanueva v. Fidelity National Title Co. (2021) 11 Cal.5th 104,
132.) Appellant demonstrates no clear, present, and ministerial
duty to afford the relief appellant seeks—the formation of a Skid
Row Neighborhood Council.
      It appears that appellant’s request for writ of mandate is
based on three alleged irregularities during and after the
election—the location of the polls, the use of online voting, and
the City’s failure to preserve the online vote data. Appellant,
however, fails to show that any of these alleged errors requires a
judicial reversal of the election rejecting forming a Skid Row
Neighborhood Council, and in place of that election result, an
order forming a Skid Row Neighborhood Council.

      a.    Location of the polls
       Appellant challenges the location of the polling places,
arguing that the City was required to place them all within the
location proposed for the new subdivision, that is Skid Row.
Appellant argues that the location of the polls violated former
Los Angeles Administrative Code section 22.819, which was
effective at the time of the election.
       Former section 22.819 stated that (1) “The Department
shall conduct an election within the boundaries stated in the
subdivision petition,” and (2) “A stakeholder is eligible to vote in



                                    11
the election if the person is a stakeholder in the proposed area for
subdivision or in any of the Neighborhood Councils that are
proposed for subdivision.” (Former L.A. Admin. Code, § 22.819,
subd. (b).) Following amendment, the ordinance now provides
that a neighborhood council subdivision “election shall occur
within the boundaries of the existing certified Neighborhood
Council or Neighborhood Councils.” (L.A. Admin. Code, § 22.820,
subd. (g).)
       Appellant’s argument fails on several grounds. First,
appellant cites no admitted evidence identifying the boundaries
stated in the subdivision petition, i.e., the boundaries within
which appellant argues the polls should have been located.
Therefore, there is no record support for appellant’s premise that
the City placed polls outside the boundaries stated in the
subdivision petition.
       Second, as the City argues, its interpretation of the former
ambiguous statute is entitled to deference. (See Villanueva v.
Fidelity National Title Co., supra, 11 Cal.5th at p. 132.) The
phrase “boundaries stated in the subdivision petition” could refer
either to the boundaries of the area to be carved out (here the
Skid Row neighborhood) or the boundaries of the area from which
the carving is to be done (here the Historic Core neighborhood
and the Downtown Los Angeles neighborhood). Because persons
in the boundaries of any neighborhood council proposed for
subdivision were eligible to vote in the election, the City’s
interpretation permitting polling places throughout those
councils is consistent with the entire scheme of the law. (Former
§ 22.819, subd. (b).) The election did not concern only whether
the residents of Skid Row wanted a new neighborhood council.
(Cf. 20th Century Ins. Co. v. Superior Court (2001)




                                   12
90 Cal.App.4th 1247, 1275 [“ ‘[I]f a statute is amenable to two
alternative interpretations, the one that leads to the more
reasonable result will be followed [citation].’ [Citation.]”].)
Appellant’s proposed statutory construction ignores the deference
owed to the City’s interpretation of its power and responsibilities,
an interpretation confirmed by the later amendment.
       Third, assuming arguendo that the City erred in placing
polls outside the proposed Skid Row Neighborhood Council,
appellant offers no legal argument supporting the conclusion that
any such placement requires the reversal of the election results
and declaring the formation of a Skid Row Neighborhood Council.

      b.    Use of online voting
      Appellant challenges the City’s use of online voting.
Appellant states that at the time of the election, there was a
“citywide ban on all electronic online voting.” Appellant states
that conduct by DONE made it “impossible to determine which
voters actually had an interest in registering for the 2017 Skid
Row Subdivision election.” Appellant contends that residents of
Skid Row had less time to vote than online voters.
      Appellant offers no record support for any of these
assertions. Assuming arguendo, the correctness of appellant’s
assertions, she offers no legal authority supporting the conclusion
that any of these errors requires reversing the election results
and declaring the Committee the victor in the election. In short,
appellant has forfeited her challenge to online voting. (Keyes v.
Bowen, supra, 189 Cal.App.4th at p. 656.)

      c.    Preservation of online vote data
      It appears that appellant’s principal concern is the City’s
alleged failure to preserve documentation to support the online




                                   13
vote data. Petitioners requested the City preserve and produce “a
list of all persons who successfully cast a vote in the 2017 Skid
Row election . . . .” Appellant argues that the “City was legally
responsible for the preservation of, and production of, all
electronic online voter tallies . . . .” Appellant states petitioners
requested “a court determination ruling in favor of Petitioners
[as] . . . winners [of] the 2017 Skid Row Subdivision election due
to the City’s failure to uphold it’s [sic] preservation and
production duties as Administrator of an election.”
        The City counters that it provided the information
requested, but appellant failed to include it in the record. The
City did not supplement the record or otherwise demonstrate
that it provided petitioners the documentation supporting the
online vote data, and for purposes of this appeal, we assume that
the City failed to preserve the online vote data. That assumption
is supported by the declaration of a deputy city attorney who
stated that Everyone Counts—the entity with whom the City
contracted to count the online votes “went out of business and
was acquired by Votem in or around October 2018.” The deputy
city attorney further averred that “Votem did not retain EC
[Everyone Counts] data ‘for security reasons.’ ”

            i.    Governing ordinances
      Los Angeles Election Code section 1302, subdivision (a)
requires the city clerk to preserve for six months after an election
“voted polling place ballots, voted Vote-By-Mail Ballots, Vote-By-
Mail Ballot Return Envelope, spoiled ballots, canceled ballots,
unused Vote-By-Mail Ballots surrendered by voters pursuant to
Section 1020, ballot receipts, tally sheets, copies of the Index of
Registered Voters used as the voting record, challenge lists, and
assisted voters lists.”



                                    14
      Los Angeles Election Code section 1220 provides: “Any
magnetic or electronic storage medium used for the ballot count
program and any magnetic or electronic storage medium
containing election results shall be kept in a secure location and
shall be retained for six months following any City conducted
election or so long thereafter as any contest involving the vote at
the City conducted election remains undetermined.” 9

            ii.   Motion to compel
      On March 18, 2019, petitioners filed a motion to compel.
Petitioners argued that the City had the duty to preserve
documents from Everyone Counts (the entity the City hired to
conduct the online election count). Petitioners indicated that
Everyone Counts “may have been merged into another
corporation named ‘Votem Inc.,’ on or about October of 2018.”
Petitioners contended that the City’s failure to obtain the
documents was akin to the spoilation of evidence. The parties
disputed whether the City actually produced all of the requested
documents.
      The trial court ultimately denied petitioners’ motion to
compel. The trial court indicated that petitioners could raise the
absence of evidence at trial. At trial, the court reaffirmed this
stating, “[W]e discussed the fact there was no evidence

      9  At oral argument, the City argued for the first time that
these ordinances do not apply to the neighborhood council
election. We decline to consider the City’s untimely argument.
(People v. Harris (1992) 10 Cal.App.4th 672, 686 [“It is a clearly
understood principle of appellate review, so well established as to
need no citation to authority, that contentions raised for the first
time at oral argument are disfavored and may be rejected solely
on the ground of their untimeliness”].)




                                    15
concerning the votes that can be reviewed by this court. I said
you can argue about that; right?” Petitioners’ counsel agreed. At
trial, the court also recognized “the City’s vendor destroyed the
records . . . .”

            iii.   Appellant demonstrates no reversible error
                   on appeal
       On appeal, appellant argues that the trial court abused its
discretion “by not ordering the City to abide by it’s [sic] own
election laws and produce said electronic online voter tallies as
obligated by duty, to preserve . . . .” Appellant asks this court to
“compel the City to produce the electronic online voter tallies . . .
[or] otherwise deem Petitioners as the winners of the 2017 Skid
Row Subdivision election.” Appellant states: “The City has not,
and admittedly cannot, validate any of the electronic online votes.
That clearly proves the City cannot prove that Petitioners lost
our 2017 Skid Row Subdivision election.”
       The trial court could not compel the City to produce
documents that no longer exist.10 Therefore, we reject
appellant’s argument that the trial court abused its discretion in
refusing to compel the City to produce the online voter data. This
leads to considering what are the consequences of the City’s
failure to produce the online voter data. The trial court
concluded that petitioners were not entitled to a judicial
declaration that they won the election. The trial court
emphasized that was the only remedy petitioners sought. The
limited relief petitioners sought below is fatal to appellant’s

      10Appellant’s counsel below confirmed that there was
nothing more the trial court could do regarding the motion to
compel.




                                    16
challenge to the City’s failure to preserve the online voting
records.
       Appellant cites no relevant authority for the proposition
that a court can order a new winner of an election. Appellant
relies on Wilks v. Mouton (1984) 159 Cal.App.3d 792, which is no
longer citable after the Supreme Court granted review and issued
its own opinion.
       Appellant also relies on People v. Lucas (2014) 60 Cal.4th
153, a capital murder case. Lucas does not concern an election or
support the proposition that the trial court had legal authority to
overturn the election and declare a new winner. In sum,
assuming that the City did not preserve the online election data
as the City’s Election Code requires it to do, appellant fails to
show the trial court erred in concluding that the only remedy
petitioners sought below—an order requiring the formation of a
Skid Row Neighborhood Council—was legally available. (Yield
Dynamics, Inc. v. TEA Systems Corp., supra, 154 Cal.App.4th
at pp. 556–557 [appellant required to support argument with
relevant legal authority].)

4.    Alleged Judicial Bias
      Appellant argues the trial court was biased against
petitioners. According to appellant, the trial court showed bias
by suggesting that petitioners “ ‘try again’ . . . which has never
been an option suggested nor implied by Petitioners.” Petitioners
state that the trial court ignored the evidence that the City
did not provide the requested online vote data. Appellant also
argues that the judge showed bias by incorrectly interpreting the
meaning of section 22.819, subdivision (b). Without identifying
evidence or citing to the record, appellant states the court




                                   17
“ignored” the evidence “during the Motion to Compel hearing”
and “emotionally devastat[ed]” petitioners.
       Although the trial court ruled against petitioners, the
record does not support that the trial court was biased. To the
contrary, the record indicates the trial court carefully considered
petitioners’ arguments even though it ultimately ruled in the
City’s favor. The trial court did not ignore the claim that the City
failed to preserve evidence. The trial court offered alternatives to
litigation. For example, the court stated: The City “offers to help
your clients in the process of having a new petition and a Skid
Row Neighborhood Council. This has been pending for two years.
It’s curious to me that somebody didn’t just think let’s resubmit
our petition and do it again.” The court also asked about why
petitioners did not seek a restraining order against the City in
advance of the election.
       Ultimately, after considering petitioners’ arguments, the
trial court concluded that the “relief you [petitioners] request
over and over again in your petition is not that we hold another
election . . . . [but that] I decide there is a [Skid Row]
Neighborhood Council . . . .”
        The record does not suggest that the trial court
misunderstood petitioners or ignored them. Instead, it shows the
trial court allowed petitioners to file a fourth amended petition
even though they did so without leave of the court, and patiently
considered all petitioners’ claims. The fact that the court
ultimately found in favor of the City does not demonstrate bias
against appellant or the other petitioners below.




                                   18
                           DISPOSITION
         The judgment is affirmed. Each party shall bear its own
costs.
         NOT TO BE PUBLISHED.



                                           BENDIX, J.

We concur:



              ROTHSCHILD, P. J.




              CRANDALL, J.*




         *
        Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    19